Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Applicant’s amendment submitted on June 9, 2022 in response to the Office action (OA) mailed on December 10, 2021 (“the previous OA”) have been fully considered.  Support for claim 1 amendment can be found in paragraph 0081 of the specification.  Support for new claim 14 can be found in paragraph 0075 and Figure 3 of the specification. 
In view of a declaration submitted by Barron G. McKillip on June 9, 2022, the objection to the specification as set forth in the previous OA is withdrawn.  Applicant’s amendment to the specification submitted on June 9, 2022 is acknowledged. 
In view of applicant’s amendment, the rejection of claims 1, 3, and 6-12 under 35 USC 103 as being unpatentable over Chiao et al. (US 20110289647 A1) is modified. 
In view of applicant’s amendment, a new rejection under 35 USC 103 over Chiao et al. (US 20110289647 A1)  in view Ast (US 20020015828 A1) is made. 
In view of applicant’s amendment to claim 15, a new rejection under 35 USC 112(a) is made. 

Election/Restrictions

Newly submitted claim 16 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 1, 3, 6-12, 14, and 15 are drawn to a pressure sensitive label, classified in Y10T428/2848 .
II. Claim 16 is drawn to a combination of label and an article, classified in G09F3/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product (pressure sensitive label) is deemed to be useful as a lint remover and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.  Furthermore, in the final product (combination of pressure sensitive label and an article), the intermediate (pressure sensitive label) loses its identity because the support portion is removed from the transfer portion after the label is adhered to the article (see 0095 of the specification). 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different search queries are required for search and examination of Inventions of Groups I and II.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 16 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claim 1 is objected to because of the following informalities:  in last two lines of the claim, the recitation “an article” should be replaced with ‘the article”.   Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 15 recites “wherein the protective layer includes a material chosen from a lacquer, a varnish, a UV-curable substance, and a combination of two or more of these materials.”.  Specification fails to provide support for the aforementioned claim limitation.  It is submitted that specification discloses “The protective layer 33 may be of various kinds including, but not limited to a UV-cured or UV-curable overprint varnishes.  However, the protective layer may be of other types (for example solvent gravure HTL protective layer.”  See 0083 of the specification.  This disclosure in the specification fails to provide support to claim “wherein the protective layer includes a material chosen from a lacquer, a varnish, a UV-curable substance, and a combination of two or more of these materials.”.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao et al. (US 20110289647 A1).

As to claims 1 and 15, Chiao discloses a pressure sensitive label (“label”) that can be applied to a substrate (0001).  The label of Chiao includes an ink layer (also referred to as “a layer of indicia” by Chiao), a printable media layer, and a pressure sensitive adhesive (PSA) layer on the opposite side of the ink layer (0009, 0030, and 0032).  Moreover, Chiao discloses that a release liner (support portion including at least a carrier layer) is applied on the PSA layer (0030).  

Further, as to claims 1 and 15, Chiao discloses that upon application onto a substrate surface (article), the release liner is first peeled off.  The label (transfer portion) is then attached to onto the substrate surface through the pressure sensitive adhesive (0050).  As such, Chiao suggests claimed transfer portion for transfer of the transfer portion from the support portion to an article upon application of pressure to the transfer portion while the transfer portion is in contact with the article. 

Further, as to claims 1 and 15 limitation of the patterned adhesive, it is submitted that Chiao discloses that the adhesive of the label can be single layered, or multi-layered, or deposited with a pattern (0050).  Moreover, as to claims 1and 15 limitation of the patterned adhesive layer in the confronting relationship with a surface of the carrier layer, as shown in Figure 1 of Chiao, the PSA layer 106 is in confronting relationship with a surface of the liner 108 (carrier layer).   

Further, as to claims 1 and 15 limitation of the ink layer, it is submitted that the label of Chiao includes an ink layer (indicia 104) such that the adhesive layer 106 is between the ink layer 104 and the release liner 108 (carrier layer) (Figure 1 and 0030). 

Moreover, as to claims 1 and 15 limitation “protective layer positioned such that the ink layer is between the patterned adhesive layer and the protective layer”, it is submitted that the label of Chiao includes a layer of temporary support layer 102 (protective layer) such that the ink layer 104 is between the patterned adhesive layer 106 and the temporary support layer 102 (Figure 1 and 0030).
Further, as to claims 1 and 15 limitation of the patterned adhesive layer confronts less than substantially the entire surface of the carrier layer, it is submitted that Chiao does not explicitly disclose the aforementioned limitation.  However, Chiao as set forth previously discloses that the adhesive can be singled layered, or multi-layered, or deposited with a pattern (0050).   Furthermore, Chiao discloses “Throughout this disclosure, the term “layer” refers to the special arrangements that can be either a continuous or discontinuous, one provided in a pattern or uniform configuration or in random or non-regular arrangement.” (0029). Moreover, Figure 1 of Chiao discloses a discontinuous adhesive layer 106 (see Chiao at 0030 “a layer of pressure sensitive adhesive (PSA) 106 in registration with the indicia design”). Accordingly, a person having ordinary skill in the art before the effective filing date of the claimed invention would have obviously recognized that the patterned adhesive of Chiao would confronts less than substantially the entire surface of the carrier layer or it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a patterned adhesive layer in the manner as claimed, motivated by the desire to form the pressure sensitive label of Chiao. 

As to claim 1 limitation “wherein the protective layer will be present on a side of the ink layer opposite the patterned adhesive layer following completed application of the transfer portion to an article.’, it is submitted that Chiao discloses that upon application of the label onto substrate surface, the release liner is peeled off first.  Further, Chiao discloses that the label is attached onto the substrate surface though the PSA layer.  Moreover, Chiao discloses that pressure can be applied with applicator’s hand or pressure application tool, device or equipment through the side of the temporary support.  Further, Chiao discloses that the temporary support is then peeled off (0030).  It is submitted that while Chiao discloses peeling off of the temporary support, a person having ordinary skill in the art would recognize that the temporary support remains present in the label of Chiao at least momentarily after transfer of the label onto the substrate so that pressure can be applied to adhere the label to the substrate.  Accordingly, Chiao renders obvious the aforementioned claim 1 limitation.  

As to claim 15 limitation of the protective layer includes a material chosen from a lacquer, a varnish, a UV-curable substance, and a combination of two or more of these materials, it is submitted that Chiao does not explicitly disclose this limitation. However, the claimed invention does not set forth any specific composition of lacquer, varnish, and UV-curable substance.  Chiao discloses that suitable temporary support includes printable release coated substrate such as acrylic-based coating (0045).  This disclosure of Chiao is interpreted to suggest claimed varnish or lacquer.

As to claim 3, Chiao discloses that a coating material such as silicone-based material is provided on a surface of the release liner (0041).  Accordingly, a person having ordinary skill in the art would have recognized that Chiao suggests a silicone coating that is positioned on a surface of the carrier layer such that the silicone coating is between the carrier layer and the adhesive layer so that the carrier layer can be peeled off from the adhesive layer. 

As to claims 6 and 7, Chiao discloses “D2 CL PET 7300A/7350A” (read as D2 CL polyethylene terephthalate 7300A/7350A by the examiner) as a material for the release liner (0041).  Further, Chiao also discloses PP coated casting liner (read as polypropylene coated casting liner by the examiner) (0041).  As such, Chiao suggests propylene and polyester (PET) (claim 6) and polyester film (claim 7). 

As to claim 8, Chiao discloses a patterned ink layer (see Chiao at 0031 “For example, a red ink layer can be deposited over a temporary support layer 102. Then, a white ink layer can be deposited over the red ink layer.  A black ink layer can be further deposited over the white ink layer.”).   Chiao further discloses that the indicia can be printed using other patterning methods, such as screening, coating or the like (0031).  Moreover, in Figure 1, the indicia 104 of Chiao as shown in Figure 1 is interpreted to suggest a patterned ink layer.  

As to claim 9, Chiao discloses a patterned ink layer 104 that is in positioned in registered with a patterned PSA layer 106 (Figure 1 and 0030). 

As to claim 10, it is submitted that claim does not set forth any specific structure and/or composition of “cold foil layer”.  Chiao discloses an ink association layer 210 (see Figure 2 and 0033), which it interpreted to meet claimed cold foil layer.  

As to claim 11, the ink association layer 210 of Chiao is between the adhesive layer 206 and the ink layer 204 (Figure 2 and 0033). 
As to claim 12, Chiao discloses a patterned ink layer (see Chiao at 0031 “For example, a red ink layer can be deposited over a temporary support layer 102. Then, a white ink layer can be deposited over the red ink layer.  A black ink layer can be further deposited over the white ink layer.”).  Chiao further discloses that the indicia can be printed using other patterning methods, such as screening, coating or the like (0031).  Moreover, in Figure 1, the indicia 104 of Chiao as shown in Figure 1 is interpreted to suggest a patterned ink layer.  

Reject claim 14, this claim recites “printable layer” but does not set forth any specific composition of such layer.  Chiao discloses an ink association layer 210 (also referred to as “printable media layer”), wherein the ink association layer is between an adhesive layer 206 and an ink layer 204 (Figure 2, 0032, and 0033). 

Claims 1, 3, 6-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao et al. (US 20110289647 A1) in view of Ast (US 20020015828 A1).

As to claims 1 and 15, Chiao discloses a pressure sensitive label (“label”) that can be applied to a substrate (0001).  The label of Chiao includes an ink layer (also referred to as “a layer of indicia” by Chiao), a printable media layer, and a pressure sensitive adhesive (PSA) layer on the opposite side of the ink layer (0009, 0030, and 0032).  Moreover, Chiao discloses that a release liner (support portion including at least a carrier layer) is applied on the PSA layer (0030).  
Further, as to claims 1 and 15, Chiao discloses that upon application onto a substrate surface (article), the release liner is first peeled off.  The label (transfer portion) is then attached to onto the substrate surface through the pressure sensitive adhesive (0050).  As such, Chiao suggests claimed transfer portion for transfer of the transfer portion from the support portion to an article upon application of pressure to the transfer portion while the transfer portion is in contact with the article. 

Further, as to claims 1 and 15 limitation of the patterned adhesive, it is submitted that Chiao discloses that the adhesive of the label can be single layered, or multi-layered, or deposited with a pattern (0050).  Moreover, as to claims 1and 15 limitation of the patterned adhesive layer in the confronting relationship with a surface of the carrier layer, as shown in Figure 1 of Chiao, the PSA layer 106 is in confronting relationship with a surface of the liner 108 (carrier layer).   

Further, as to claims 1 and 15 limitation of the ink layer, it is submitted that the label of Chiao includes an ink layer (indicia 104) such that the adhesive layer 106 is between the ink layer 104 and the release liner 108 (carrier layer) (Figure 1 and 0030). 

Further, as to claims 1 and 15 limitation of the patterned adhesive layer confronts less than substantially the entire surface of the carrier layer, it is submitted that Chiao does not explicitly disclose the aforementioned limitation.  However, Chiao as set forth previously discloses that the adhesive can be singled layered, or multi-layered, or deposited with a pattern (0050).   Furthermore, Chiao discloses “Throughout this disclosure, the term “layer” refers to the special arrangements that can be either a continuous or discontinuous, one provided in a pattern or uniform configuration or in random or non-regular arrangement.” (0029). Moreover, Figure 1 of Chiao discloses a discontinuous adhesive layer 106 (see Chiao at 0030 “a layer of pressure sensitive adhesive (PSA) 106 in registration with the indicia design”). Accordingly, a person having ordinary skill in the art before the effective filing date of the claimed invention would have obviously recognized that the patterned adhesive of Chiao would confronts less than substantially the entire surface of the carrier layer or it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a patterned adhesive layer in the manner as claimed, motivated by the desire to form the pressure sensitive label of Chiao. 

As to claims 1 and 15, the difference between the claimed invention and the prior art of Chiao is that Chiao is silent as to disclosing the protective layer and a material of the protective layer (lacquer, varnish, a UV-curable substance) as claimed. 

Ast discloses a transfer label comprising a support layer, an overprint layer (ink layer) detachably present on the support layer, an adhesive layer, and a protective film (protective layer) sandwich between the support layer and the overprint layer (000, abstract, and 0040).  Ast further disclose that the protective film is formed of radiation curing varnish (0010).  Further, Ast discloses that the surface of the protective film after transfer of the label to a surface of an object G protects the label against scratching (0042-0043).  This disclosure of Ast suggests claimed protective layer.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the protective film (protective layer) of Ast and use it in the label of Chiao by providing it adjacent to the indicia layer such that the indicia layer is between the patterned adhesive layer and the protective layer, motivated by the desire to protect the label of Chiao from scratching. 

As to claim 3, Chiao discloses that a coating material such as silicone-based material is provided on a surface of the release liner (0041).  Accordingly, a person having ordinary skill in the art would have recognized that Chiao suggests a silicone coating that is positioned on a surface of the carrier layer such that the silicone coating is between the carrier layer and the adhesive layer so that the carrier layer can be peeled off from the adhesive layer. 

As to claims 6 and 7, Chiao discloses “D2 CL PET 7300A/7350A” (read as D2 CL polyethylene terephthalate 7300A/7350A by the examiner) as a material for the release liner (0041).  Further, Chiao also discloses PP coated casting liner (read as polypropylene coated casting liner by the examiner) (0041).  As such, Chiao suggests propylene and polyester (PET) (claim 6) and polyester film (claim 7). 

As to claim 8, Chiao discloses a patterned ink layer (see Chiao at 0031 “For example, a red ink layer can be deposited over a temporary support layer 102. Then, a white ink layer can be deposited over the red ink layer.  A black ink layer can be further deposited over the white ink layer.”).  Chiao further discloses that the indicia can be printed using other patterning methods, such as screening, coating or the like (0031).  Moreover, in Figure 1, the indicia 104 of Chiao as shown in Figure 1 is interpreted to suggest a patterned ink layer.  

As to claim 9, Chiao discloses a patterned ink layer 104 that is in positioned in registered with a patterned PSA layer 106 (Figure 1 and 0030). 

As to claim 10, it is submitted that claim does not set forth any specific structure and/or composition of “cold foil layer”.  Chiao discloses an ink association layer 210 (see Figure 2 and 0033), which it interpreted to meet claimed cold foil layer.  

As to claim 11, the ink association layer 210 of Chiao is between the adhesive layer 206 and the ink layer 204 (Figure 2 and 0033). 

As to claim 12, Chiao discloses a patterned ink layer (see Chiao at 0031 “For example, a red ink layer can be deposited over a temporary support layer 102. Then, a white ink layer can be deposited over the red ink layer.  A black ink layer can be further deposited over the white ink layer.”).  Chiao further discloses that the indicia can be printed using other patterning methods, such as screening, coating or the like (0031).  Moreover, in Figure 1, the indicia 104 of Chiao as shown in Figure 1 is interpreted to suggest a patterned ink layer.  

Reject claim 14, this claim recites “printable layer” but does not set forth any specific composition of such layer.  Chiao discloses an ink association layer 210 (also referred to as “printable media layer”), wherein the ink association layer is between an adhesive layer 206 and an ink layer 204 (Figure 2, 0032, and 0033). 


Response to Arguments

Applicant's arguments filed on June 9, 2022 have been fully considered but they are not persuasive.

With respect to the rejection of claims 1, 3, and 6-12 under 35 U.S.C. 103 as being unpatentable over Chiao et al. (US 20110289647 A1), applicant argues that Chiao does not describe a label having  a patterned adhesive and a protective layer that will be present on the outside of the ink layer once the label of Chiao is constructed and following completed application of Chiao’s label to an article.  Applicant points to Figure 1 and its description from Chiao and argues that Chiao does not suggest that following completion of application of the label to an article, includes adhesive to bond to an article surface, with an ink layer, and protective layer thereon.  Pages 16-17 of Chiao.

The examiner respectfully disagrees.  The examiner acknowledges that in Chiao, the temporary support (protective layer) is eventually removed from the label.  However, it is submitted that the temporary support of Chiao at least remains present for some time after application of  the label to an article surface (see Chiao at 0030 “The label is then attached onto the substrate surface through the PSA layer 106.  Pressure can be applied…through the side of the temporary support. The temporary support 102 is then peeled off…”).  A person having ordinary skill in the art would recognize, that before the temporary support of Chiao is peeled off, it would be present on the label after the label is applied to an article surface.  It is submitted that the claimed invention (claim 1) does not require that the protective layer remains permanently present on a side of the ink layer opposite the patterned adhesive layer following completed application of the transfer portion to an article. Moreover, while the claimed invention (claim 1) recites that the protective layer will be present on a side of the ink layer opposite the patterned adhesive layer following  completed application of the transfer portion to an article, claim does not set forth any specific guidance as to what constitutes “completed application”.   Therefore, application of the label of Chiao onto a surface of a substrate as disclosed in 0030 is interpreted as “completed application of the transfer portion to an article” and during this time the temporary support of Chiao is still present in the label (0030).  As such, applicant’s arguments are not found persuasive. 



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/           Primary Examiner, Art Unit 1788
September 14, 2022